Citation Nr: 0017226	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  He died on January [redacted] 1980, and the appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death.  While the 
issue of entitlement to Chapter 35 Dependents' Educational 
Assistance benefits was also developed for appellate review, 
the appellant has given no indication that she wished to have 
that issue considered.  Accordingly, that issue will not be 
considered at this time.

The appellant and her representative appeared before a Member 
of the Board at a hearing at the RO in November 1998.  A 
transcript of that hearing is on file.

In February 1999, the Board remanded this case for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate reports that he died at 
the Wadsworth VA Medical facility in Los Angeles, California 
on January [redacted] 1980, at 58 years of age, from corpulmonale, 
due to, or as a consequence of severe emphysema 
(centrilobular type). 

3.  Corpulmonale and emphysema were not present in service or 
for many years thereafter, and competent medical evidence is 
not on file linking either disorder to any incident of the 
veteran's active military service.

4.  The veteran was not service-connected for any disorders; 
therefore, no service-connected disability could cause or 
materially contribute to the cause of his corpulmonale or 
emphysema.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from June 1943 to February 
1946.  His active duty service medical records are not on 
file and responses from the National Personnel Records Center 
(NPRC) indicate that the veteran's service records may have 
been destroyed in a fire in 1973.  There are no post-service 
medical records on file for the period from the date of 
separation from service in 1946 to the date of his initial VA 
hospital admission in 1975.

The post-service medical records that are on file indicate 
that the veteran was initially treated for lung problems in 
the mid-1970's.  A VA hospital summary dated in July 1975 
showed that the veteran had a long history of three-pack a 
day cigarette smoking.  It also revealed that the veteran was 
apparently in excellent health up until approximately two 
years earlier, when he first noted the insidious onset of 
mild shortness of breath with vigorous exercise and activity.  
A history of  "walking pneumonia" was noted about ten years 
prior to admission.  The treating physician reported that the 
veteran denied any history of wheezing, asthma, previous 
knowledge or diagnosis of emphysema, or COPD (chronic 
obstructive pulmonary disease), and that he denied a history 
of heart disease, congestive heart failure, orthopnea, PND 
(paroxysmal nocturnal dyspnea), hypertension, etc.  It was 
also noted that the veteran's wife indicated that she noted, 
approximately five years before admission, that the veteran's 
color was deeper blue and more plethoric.  The veteran 
reportedly stopped smoking because of these problems.  The 
diagnosis in 1975 included COPD with pulmonary fibrosis, 
polycythemia, and lung biopsy with interstitial fibrosis.  On 
an August 1975 report by the director of the VA pulmonary 
function laboratory, it was noted that aside from a history 
or "walking pneumonia" ten years earlier, the veteran had 
denied any previous history of cardiac or pulmonary 
symptomatology. 

From 1975 through 1980, the veteran had repeated inpatient 
and outpatient treatment for lung problems.  Diagnoses since 
1975 included: pulmonary fibrosis with secondary 
polycythemia; COPD secondary to chronic interstitial 
fibrosis; legionnaire's disease; positive history of 
histoplasmosis; severe precapillary pulmonary hypertension; 
increased pulmonary vascular resistant; pneumonia; and 
questionable emphysema.

In March 1977, the veteran submitted a claim for compensation 
or pension noting disorders including: fungus (tropical), 
left ankle, interstitial fibrosis of both lungs, and 
polycythemia.  In June 1977, the veteran was granted a 
nonservice-connected pension for pulmonary fibrosis with 
secondary polycythemia and Seborrhea, skin fungus.  In a 
November 1979 decision, the RO found that the veteran was 
entitled to special monthly pension for aid and attendance.  

Clinical records dated January 15, 1980 indicate that the 
veteran was admitted with severe interstitial fibrosis.  A 
history of the present illness indicated that the veteran 
first noted mild exertional shortness of breath and 
peripheral cyanosis in 1973, and that he was first admitted 
to a VA facility for related problems in 1975.  The history 
noted erythrocytosis, pulmonary fibrosis, clubbing, cyanosis, 
and interstitial fibrosis.  Since 1975, the veteran 
reportedly had multiple admissions for problems including 
shortness of breath and fluid retention.  Other complications 
of the disease were noted to include secondary 
erythrocytosis, heart failure, and increased PT (paroxysmal 
tachycardia).  The impression was severe pulmonary fibrosis, 
not responsive to steroids; corpulmonale, maybe endstage; 
polycythemia; and increased PT.     

According to his death certificate, the veteran died on 
January [redacted] 1980.  The cause of death was reported to be 
corpulmonale, due to, or as a consequence of severe emphysema 
(centrilobular type).  His death certificate reported no 
other significant medical disorders present at the time of 
his death.  During his lifetime, the veteran had not been 
granted service connection for any disorders.  
 
The veteran's wife submitted a claim for service connection 
for the cause of the veteran's death in July 1997.  The RO 
denied the claim in September 1997, and the veteran's wife 
appealed.  

In statements, including her notice of disagreement and VA 
Form 9, the appellant has essentially asserted that the 
veteran's lung disorders and eventual death were due to 
histoplasmosis from a fungus he had picked up when stationed 
in Panama during service.  As noted above, attempts to obtain 
records of inservice medical treatment have been 
unsuccessful, reportedly due to the 1973 fire at the NPRC. 

During her November 1998 hearing, the appellant essentially 
repeated her assertion that the veteran's fatal lung disease 
was related to histoplasmosis, which was incurred in and 
treated during service.  She noted that she did not know the 
veteran while he was in service, but that they were married 
in 1947.  She reported that the veteran had lung problems, 
including a constant cough, since he got out of service.   
The veteran's wife also noted the veteran's medical history 
including his initial treatment for lung problems around 1975 
and his frequent inpatient and outpatient treatment from 1975 
to his death in 1980.  Additionally, she indicated that she 
recalled that the veteran smoked from the time she met him 
until he quit in the 1970's.  The appellant's representative 
noted that cigarettes were given out to soldiers with rations 
during W.W. II and that it was probably the free cigarettes 
that caused the veteran to take up smoking.  At the time of 
the hearing the appellant submitted a statement from a VA 
medical social worker (described below) and a waiver of RO 
review of the new evidence.  

In support of her claim, the appellant has submitted a 
November 1998 statement from Joan Rifken, LCSW, who 
reportedly worked as a VA medical social worker at the 
Wadsworth VA medical facility from 1977 to 1980.  Ms. Rifken' 
stated that the veteran "was treated for Histoplasmosis, 
first diagnosed when he served in W.W.II in Panama."  She 
indicated that since the veteran was not eligible for hospice 
care, and since there were no outreach agencies for COPD 
patients in the 1970's, she was assigned to the veteran's 
case and told to make referrals to the West Los Angeles 
community. 

In September 1999, a request was made to the Department of 
the Army for any medical, dental or Surgeon General's Office 
(SGO) records pertaining to the veteran during his period of 
active duty.  Reports of contact from the appellant in 
December 1999 and January 2000 indicate that she no longer 
wanted to wait for any response from this request, that there 
were no additional records, and that she wanted the case to 
be sent to the BVA for a decision without any further delays 
or waiting for any records.   


II.  Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 
C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question that must be answered with respect to 
any claim for VA benefits, however, is whether the appellant 
has presented a well-grounded claim for service connection.  
In this regard, the appellant has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation. 
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
79, 81 (1999).  Although the claim need not be conclusive, it 
must be accompanied by supporting evidence; an allegation 
alone is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For service connection 
for the cause of death of a veteran, the first requirement, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).

At the outset, the Board notes that during his lifetime the 
veteran was not service connected for any disorders.  The 
appellant's current appeal is premised on the notion that the 
veteran's death, or the corpulmonale due to emphysema that 
caused the veteran's death, was the result of a lung fungus 
reported as histoplasmosis, which was incurred in service.  
While the veteran's post service medical records do indicate 
that the veteran tested positive for histoplasmosis in 1975, 
there is no medical evidence of record linking corpulmonale 
or emphysema to histoplasmosis.  Additionally, there is no 
medical evidence on file indicating that the veteran 
developed histoplasmosis during service.  

The Board has considered the November 1998 statement from the 
medical social worker that includes a sentence, with no 
medical analysis, essentially repeating the appellant's 
assertion that the veteran's histoplasmosis was first 
diagnosed during service.  The Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence as is required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 405 
(1995).  Here, the mere repetition of the appellant's 
assertion in a statement from a medical social worker is 
similarly unsupported by any medical analysis.  As such, it 
is not sufficient to make the appellant's claim well 
grounded.  Even assuming, arguendo, that the medical social 
worker's statement could be accepted as medical evidence that 
the veteran had histoplasmosis during service, the file still 
contains no evidence linking histoplasmosis to the cause of 
the veteran's death.   

The Board is aware that in his March 1977 claim for benefits, 
the veteran had reported that he had a fungus (tropical) 
during service from October-December 1944.  This fungus, 
however, was never identified as histoplasmosis.  Rather, 
when the veteran was granted a nonservice-connected pension 
in June 1977, the listed disorders included skin fungus.  
Moreover, during treatment sessions throughout his lifetime, 
the veteran never asserted that an inservice fungus was 
related to his cardiac or pulmonary problems, which 
eventually led to his death.  Likewise, there is no medical 
evidence on file that relates the cause of the veteran's 
death to a fungus, or to anything other than corpulmonale, 
due to emphysema, first noted many years after service. 

While it is regrettable that the appellant's case is 
complicated by the fact that the veteran's service medical 
records are not available for review, the Board notes that 
other medical records on file do provide some indication as 
to the veteran's health prior to 1975.  Specifically, the 
Board finds it pertinent that the medical histories from the 
post-service medical records that are on file consistently 
indicate that the veteran himself reported that he had no 
prior cardiac or pulmonary symptomatology other than 
shortness of breath beginning two years earlier (1973) and a 
history of walking pneumonia ten years earlier (approximately 
1965).  The lack of competent medical evidence linking the 
cause of the veteran's death to service, coupled with the 
medical histories from the veteran indicating good cardiac 
and pulmonary health until almost 20 years after service, 
leaves the Board with no medical basis upon which to grant a 
claim of service connection for the cause of the veteran's 
death.
 
In summary, since the veteran's death certificate indicates 
that he died as a result of corpulmonale due to emphysema, 
with no other contributory disorder listed, and there is no 
evidence on file indicating that the veteran had developed 
any chronic disorder (including corpulmonale, emphysema, or 
histoplasmosis) during service or for many years thereafter, 
the Board finds that there is no competent evidence to 
support the appellant's assertion that the veteran's death 
was in any way related to his period of service.  
Furthermore, the record contains no indication of the 
existence of any medical opinion to that effect.    

The appellant has been advised of the need for medical 
evidence showing a relationship between her husband's death 
and active service, and afforded a reasonable period of time 
to submit such evidence.  The Board notes that the appellant 
has not indicated that any such medical evidence exists.  
Moreover, the appellant specifically contacted the VA in 
December 1999 and January 2000 and indicated that she wanted 
the Board to decide her case without waiting for a response 
to a request for additional records, including SGO records.  
The appellant indicated that she wanted the appeal sent to 
the Board for a decision without any further delays waiting 
for any records and she stated that there were no additional 
records. 

In the absence of competent medical evidence to support a 
finding that the cause of the veteran's death (corpulmonale 
due to emphysema) was of service origin, or that a disability 
for which he was granted service connection during his 
lifetime caused, hastened, or substantially or materially 
contributed to cause the veteran's death, the appellant's 
claim is not plausible.  While the appellant may well believe 
that the cause of her husband's death should be service-
connected, as a lay person without the appropriate medical 
training or expertise, she is not competent to render a 
probative opinion on such a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Where, as here, 
the determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In the absence of a plausible claim for service connection 
for the cause of the veteran's death, the claim must be 
denied as not well grounded.  As such, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, when a RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to an appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board also notes that the VA notified the 
appellant of the legal requirement to submit a well-grounded 
claim and of the need to submit evidence showing a nexus 
between the veteran's death and his service or service-
connected disability in the March 1998 Statement of the Case 
(SOC), the February 1999 Board Remand, and the February 2000 
Supplemental Statement of the Case (SSOC).  Thus, the duty to 
inform the appellant of the evidence necessary to complete 
her application for service connection has been met.  See 38 
U.S.C.A. § 5103(a) (1991); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).






ORDER

Service connection for cause of death is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

	
	

 

